Citation Nr: 1538960	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  15-24 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R.M.K., Counsel







INTRODUCTION

The Veteran had active duty service from August 1958 to September 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was processed using a physical claims file and the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in order to attempt verification of the Veteran's claimed in-service stressors.  To this point, the Board notes that the Veteran was afforded a VA examination in August 2010 in which he recounted four in-service incidents that were purportedly traumatic, all of which occurred while he was stationed in Key West, Florida.  The first stressor was being thrown backwards by an explosion and ejection caused by a cockpit seat he thought was deactivated.  The second and third incidents involved flying aboard military aircrafts in which eminent crashes were expected.  The fourth incident was being part of a crash recovery crew, assisting in the recovery of debris and human remains after 20 airmen were killed.  The examiner diagnosed PTSD but did not provide an etiological opinion for the diagnosis.

Subsequently, the Veteran also asserted that he witnessed a Blue Angel aircraft crash that resulted in the death of D.R.M.  He also stated that he helped in the aftermath of September 1958, October 1958, and January 1959 plane crashes.

The record reflects that the AOJ most recently issued a January 2012 formal finding of insufficient information upon which to verify the Veteran's alleged PTSD stressors.  However, the Board finds that four stressors have not been sufficiently investigated at this time.  Particularly, there does not appear to have been any attempt to verify the date of death for D.R.M.  This is significant as the Veteran submitted two Internet articles showing differing dates of death, December 6, 1960, and January 6, 1960 (one being during his active duty service and the other being after his separation).   Moreover, there has not been any attempt to corroborate the alleged September 1958, October 1958, and January 1959 plane crashes, even though it would appear enough evidence exists in the record to attempt verification.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Joint Service Records Research Center (JSRRC), or any other appropriate agency, in an attempt to verify the claimed stressors including the September 1958, October 1958, and January 1959 plane crashes and the date of death for D.R.M.  If enough information does not exist in order to corroborate any alleged stressor, such should be noted in a formal finding of unavailability and associated with the claims file; the Veteran should also be so notified.

2.  After the above development has been completed, schedule the Veteran for a VA psychiatric examination to determine whether any diagnosed psychiatric disorder is related to military service.  The physical and electronic claims files, to include a copy of this remand, must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests should be accomplished, as appropriate. 

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found during the pendency of this claim. 

The examiner should opine whether the Veteran's PTSD is at least as likely as not (50 percent probability or greater) etiologically linked to any in-service stressor.  The examiner should specifically address what stressors the Veteran's PTSD diagnosis is predicated on.  

For each currently diagnosed psychiatric disorder other than PTSD, the examiner should provide an opinion regarding whether the disorder is at least as likely as not (50 percent or greater probability) was incurred during his active service or is otherwise etiologically related to any event or circumstance of his active service. 

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)
 
3.  Following any additional indicated development, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



